15‐1358 
        Herlihy v. City of New York 
                                                                                                                    
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER 
         
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.    CITATION TO A SUMMARY ORDER FILED ON OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
                      At a stated term of the United States Court of Appeals for the Second 
        Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
        Square, in the City of New York, on the 30th day of June, two thousand sixteen. 
         
        PRESENT:   
                      JON O. NEWMAN, 
                      RICHARD C. WESLEY, 
                      CHRISTOPHER F. DRONEY, 
                                   Circuit Judges.   
        _____________________________________ 
                                                              
        DONALD F. HERLIHY, JR., 
         
                                   Plaintiff‐Appellant, 
         
                      ‐v.‐                                              15‐1358 
                                                                    
        CITY OF NEW YORK, et al., 
         
                                   Defendants‐Appellees, 
                              
        POLICE COMMISSIONER RAYMOND   
        W. KELLY, et al., 
                              
                   Defendants. 
  _____________________________________ 
   
FOR APPELLANT:            DONALD F. HERLIHY, JR., pro se, Farmingdale, NY. 
                           
FOR APPELLEE:             ELIZABETH S. NATRELLA, Assistant Corporation 
                          Counsel (Richard Dearing, Assistant Corporation 
                          Counsel, on the brief), for Zachary W. Carter, 
                          Corporation Counsel of the City of New York, New 
                          York, NY. 
   
        Appeal from a judgment of the United States District Court for the Eastern 

District of New York (Mauskopf, J.). 

        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the District Court is 

AFFIRMED.   

        Plaintiff‐Appellant Donald F. Herlihy, Jr., a former detective with the New 

York City Police Department (“NYPD”) proceeding pro se, appeals from the 

judgment of the District Court, which includes two separate orders.    The first, 

dated March 30, 2007, granted partial judgment on the pleadings pursuant to 

Federal Rule of Civil Procedure 12(c).    The second, dated March 23, 2015, granted 

summary judgment in favor of Defendants‐Appellees, among which included the 

City of New York and various NYPD officials and employees (collectively, 

“Defendants”).    In addition, Herlihy also moves to supplement the record on 

 
                                          2 
appeal.    In brief, Herlihy’s lawsuit asserted various challenges arising out of his 

arrest and subsequent refusal to comply with the NYPD’s directive that he enter 

treatment for alcohol abuse, all of which ultimately culminated in his termination 

of employment from the NYPD.    Herlihy asserted claims of due process 

violations, in addition to claims of disability discrimination and false arrest.    We 

assume the parties’ familiarity with the underlying facts, the procedural history of 

the case, and the issues on appeal. 

I.      SCOPE OF THE APPEAL 

        As an initial matter, despite Defendants’ argument to the contrary, we 

conclude that we have jurisdiction over Herlihy’s appeal of the District Court’s 

March 30, 2007 order dismissing his due process claims.    A notice of appeal must 

“designate the judgment, order, or part thereof being appealed.”    Fed. R. App. P. 

3(c)(1)(B).    “‘[A] notice of appeal filed by a pro se litigant must be viewed 

liberally, and not every technical defect in a notice of appeal constitutes a 

jurisdictional defect.’”    Elliott v. City of Hartford, No. 14‐3633‐CV, 2016 WL 

2909330, at *2 (2d Cir. May 19, 2016) (quoting Grune v. Coughlin, 913 F.2d 41, 43 (2d 

Cir. 1990)).    Our task is to “‘interpret the notice of appeal so as to remain faithful 

to the intent of the appellant, fair to the appellee, and consistent with the 



 
                                           3 
jurisdictional authority of this court.’”    Id. (quoting Conway v. Vill. of Mount Kisco, 

N.Y., 750 F.2d 205, 211 (2d Cir. 1984)).    Therefore, “‘[a]s long as the pro se party’s 

notice of appeal evinces an intent to appeal an order or judgment of the district 

court and appellee has not been prejudiced or misled by the notice, the notice’s 

technical deficiencies will not bar appellate jurisdiction.’”    Id. (alteration in 

original) (quoting Grune, 913 F.2d at 43).    Further, just recently we held that, “in 

the absence of prejudice to an appellee, we [must] read a pro se appellant’s appeal 

from an order closing the case as constituting an appeal from all prior orders.”   

Id.     

           Herlihy filed his notice of appeal from the District Court’s judgment pro se.   

The notice appealed from the “decision and judgment grant[ing] summary 

judgment to the City of New York,” and indicated that “[t]he decision is dated 

March 23, 2015 and the judgment of the [District Court] is also dated March 23, 

2015.”    App. 754.    Given the liberal reading we accord a pro se appellant’s notice 

of appeal from the entry of final judgment, and unable to identify any prejudice to 

Defendants resulting from construing his notice as appealing from both the 

District Court’s (1) March 30, 2007 order dismissing, on the pleadings, Herlihy’s 

due process claims, and (2) March 23, 2015 order granting summary judgment in 



 
                                              4 
favor of Defendants, we hold that we have jurisdiction over Herlihy’s appeal 

from the March 30, 2007 order, in addition to the March 23, 2015 order.     

        Although we have jurisdiction over all of the District Court’s prior orders, 

Herlihy raises only two arguments on appeal.    The first challenges the dismissal 

of his due process claims, and the second challenges the District Court’s 

application of E.D.N.Y. Local Rule 56.1.    By constraining his appellate brief to 

those two issues, Herlihy has abandoned any challenge to the other claims 

resolved in the District Court’s rulings.    See LoSacco v. City of Middletown, 71 F.3d 

88, 92–93 (2d Cir. 1995) (explaining that a pro se appellant abandons an issue not 

raised in his appellate brief). 

II.     DUE PROCESS CLAIMS 

        We review de novo a district court’s grant of judgment on the pleadings 

pursuant to Federal Rule of Civil Procedure 12(c), “accepting the complaint’s 

factual allegations as true and drawing all reasonable inferences in the plaintiff’s 

favor.”    Graziano v. Pataki, 689 F.3d 110, 114 (2d Cir. 2012).    In order “[t]o survive 

a Rule 12(c) motion, the complaint must contain sufficient factual matter to ‘state 

a claim to relief that is plausible on its face.’”    Id. (quoting Bell Atl. Corp. v. 

Twombly, 550 U.S. 544, 570 (2007)).     



 
                                              5 
        We conclude that the District Court correctly dismissed Herlihy’s due 

process claims for substantially the same reasons stated by the District Court in its 

March 30, 2007 order.    Herlihy has failed to state a due process claim based on 

his disciplinary proceedings because he failed to avail himself of the adequate 

post‐deprivation remedy available to him: an Article 78 proceeding in New York 

State Supreme Court.    See Locurto v. Safir, 264 F.3d 154, 174–75 (2d Cir. 2001); 

Hellenic Am. Neighborhood Action Comm. v. City of New York, 101 F.3d 877, 881 (2d 

Cir. 1996).    On appeal, Herlihy does not address the District Court’s conclusion 

that an Article 78 proceeding afforded him an adequate post‐deprivation remedy.   

Rather, he challenges the correctness of his termination, asserting that the 

evidence that he possessed an alcohol abuse problem was “flimsy,” that he would 

have taken a breathalyzer test if he had been afforded the opportunity to speak to 

an attorney, and that he cannot be considered insubordinate when the order 

requiring him to attend counseling was unlawful.    See Appellant’s Br. 42, 44–45.   

A civil rights action, however, “is not a means for litigating in a federal forum 

whether a state or local administrative decision was arbitrary and capricious.”   

Alfaro Motors, Inc. v. Ward, 814 F.2d 883, 888 (2d Cir. 1987) (explaining that “it is 

the function of the federal courts to determine only whether the state has 



 
                                           6 
provided adequate avenues of redress to review and remedy arbitrary action”).   

Accordingly, Herlihy’s challenges to the correctness of his termination fail to state 

a due process claim. 

        Further, to the extent Herlihy argues that he was deprived of due process in 

violation of the Sixth Amendment, because he did not raise this claim below, and 

was represented by counsel at that time, we decline to consider it on appeal.   

Singleton v. Wulff, 428 U.S. 106, 120 (1976) (holding that, in general, “a federal 

appellate court does not consider an issue not passed upon below”).     

III.    APPLICATION OF E.D.N.Y. LOCAL RULE 56.1  

        We reject Herlihy’s argument that that the District Court should have 

overlooked his failure to comply with E.D.N.Y. Local Rule 56.1.    Pursuant to 

Local Rule 56.1, a nonmoving party, in its opposition to a summary judgment 

motion, must “include a correspondingly numbered paragraph responding to 

each numbered paragraph in the statement of the moving party . . . [that] must be 

followed by citation to evidence which would be admissible” under Federal Rule 

of Civil Procedure 56(c).    E.D.N.Y. Local Rule 56.1(b), (d).    Accordingly, a 

nonmoving party may not rely solely on “allegations in [the] pleading, or on 

conclusory statements, or on mere assertions that affidavits supporting the 



 
                                           7 
motion are not credible” to defeat a summary judgment motion.    Gottlieb v. Cty. 

of Orange, 84 F.3d 511, 518 (2d Cir. 1996) (citation omitted).    Further, “[a] district 

court has broad discretion to determine whether to overlook a party’s failure to 

comply with local court rules[,] . . .” but even if it declines to overlook such a 

failure, it may not grant summary judgment unless the record “show[s] that . . . 

the moving party is entitled to judgment as a matter of law.”    Holtz v. Rockefeller 

& Co., 258 F.3d 62, 73, 74 & n.1. (2d Cir. 2001) (fourth alteration in original) 

(internal quotation marks omitted).     

        Here, the District Court correctly determined that Herlihy failed to adhere 

to Local Rule 56.1.    Indeed, Herlihy concedes as much on appeal.    See 

Appellant’s Br. 40 (conceding that his “counsel submitted a counterstatement 

without providing . . . an evidentiary basis” for disputing Defendants’ statement 

of facts).    In any event, the District Court accepted as true only those assertions 

by Defendants that were supported by admissible evidence, and otherwise 

uncontroverted by admissible evidence.    Thus, the District Court properly 

concluded that there were no genuine issues of material fact to be tried with 

respect to Herlihy’s remaining claims of disability discrimination and false arrest.     




 
                                            8 
IV.     DISTRICT COURT’S GRANT OF SUMMARY JUDGMENT 

        Last, Herlihy raises no challenge with respect to his discrimination and 

false arrest claims that were disposed of by the District Court on summary 

judgment.    His argument, that summary judgment was inappropriate because 

there were remaining issues of fact to support his due process claims, misses the 

mark.    As discussed, the District Court properly dismissed Herlihy’s due process 

claims in its Rule 12(c) order, and no due process claim remained before the 

District Court at summary judgment.    Therefore, Herlihy’s due process‐based 

challenges to the District Court’s summary judgment ruling fail. 

V.      CONCLUSION1 

        We have considered Herlihy’s remaining arguments and find them to be 

without merit.    Accordingly, we AFFIRM the judgment of the District Court.            

                                        FOR THE COURT: 
                                        Catherine O’Hagan Wolfe, Clerk 
 
                                         




1  We grant Herlihy’s motion to supplement the record in support of his due process 
claims and have reviewed the evidence he submitted, which includes a DVD of his 
post‐arrest interrogation by the NYPD, a transcript of that DVD, and an NYPD 
procedure manual governing interrogation of police officers.     
 
                                            9